Citation Nr: 1424761	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  07-22 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for hypertensive heart disease with left ventricular hypertrophy, rated as 30 percent disabling prior to January 26, 2011, and as 60 percent disabling thereafter.

2.  Entitlement to an initial rating higher than 10 percent for a left knee disability.

3.  Entitlement to an initial rating higher than 10 percent for a right knee disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to July 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated December 2005, the RO granted service connection for hypertensive heart disease with left ventricular hypertrophy, evaluated as 30 percent disabling; degenerative joint disease of the left knee, evaluated as 10 percent disabling; and degenerative joint disease of the right knee, evaluated as 10 percent disabling.  Each of the evaluations was effective August 1, 2005.  In an August 2006 rating decision, the Veteran's claim for TDIU was denied.  In a May 2012 rating decision, the RO assigned a 60 percent evaluation for hypertensive heart disease with left ventricular hypertrophy, effective January 26, 2011.

In April 2013, the Board denied the Veteran's claims.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims, and by a March 2014 Order, the Court vacated and remanded the issues of entitlement to an increased rating for hypertensive heart disease with left ventricular hypertrophy and for degenerative joint disease of the right and left knees to be adjudicated pursuant to the terms of a Joint Motion for Remand.

In October 2013, the Board remanded the issue of entitlement to a TDIU.  Additional development having been accomplished, that claim is now before the Board.

The Veteran's representative has waived AOJ review of evidence added to the file since the most recent supplemental statement of the case for the claims for increased rating, and therefore the Board has jurisdiction to review that evidence.
FINDINGS OF FACT

1.  Prior to January 26, 2011, the Veteran's hypertensive heart disease was manifested by an estimated workload of 7 METs, with no evidence of cardiomegaly.

2.  From January 26, 2011, the Veteran does not have congestive heart failure, and his ejection fraction is 60 percent or higher. 

3.  Prior to November 30, 2012, the Veteran's left knee disability was manifested by arthritis, pain, and limitation of motion of the joint

4.  Since November 30, 2012, the Veteran's left knee disability has been manifested by locking, effusion into the joint, and slight instability of the knee joint.  

5.  The Veteran's right knee disability is manifested by pain and slight limitation of motion.  There is no clinical evidence of dislocation of cartilage or instability of the knee joint.

6.  The Veteran's service-connected disabilities have not been shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for hypertensive heart disease with left ventricular hypertrophy, prior to January 26, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.104, Diagnostic Code 7007 (2013).

2. The criteria for an initial evaluation in excess of 60 percent for hypertensive heart disease with left ventricular hypertrophy, from January 26, 2011 have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.104, Diagnostic Code 7007 (2013).
3.  The criteria for a rating in excess of 10 percent for a left knee disability based on limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, and 5261 (2013).

4.  Since November 30, 2012, the criteria for an increased 20 percent rating for the left knee disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2013).

5.  Since November 30, 2012, the criteria for a separate 10 percent rating for slight instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2013).

6.  The criteria for an initial evaluation in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2013). 

7.  The criteria for assignment of TDIU are not met.  38 U.S.C.A. §§1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from the Veteran's disagreement with the initial evaluations following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.  Furthermore, in August 2006, prior to adjducation of the claim for TDIU, the Veteran was notified as to the elements necessary to obtain a TDIU.

VA also has a duty to assist the Veteran in the development of the claims, which is not abrogated by the granting of service connection.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include private and VA medical records, Social Security Administration  records, statements submitted on behalf of the Veteran, and VA examination reports.

VA clinical examinations with respect to the current claims have been obtained.  38 C.F.R. § 3.159(c) (4).  The Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disability at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App 505 (2007).

Hypertensive heart disease with left ventricular hypertrophy 

The Veteran's heart disability has been evaluated as 30 percent disabling from August 1, 2005, to January 25, 2011, and 60 percent thereafter, under the provisions of 38 C.F.R. § 4.104, Diagnostic Code (DC) 7007.  Under that code, a 30 percent disability is provided with evidence of workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent disability rating is provided with evidence of more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent disability rating is provided for evidence of chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 

The initial question is whether a rating in excess of 30 percent is warranted for hypertensive heart disease prior to January 26, 2011.  When examined by the VA in March 2006, the Veteran reported his symptoms included headaches, dizziness and fatigue.  He asserted he was on medication with good response.  An examination of the heart showed no murmurs or gallops.  There was no evidence of congestive heart failure or cardiomegaly.  The examiner stated a treadmill stress test was medically contraindicated because of leg pain.  An echocardiogram revealed moderate concentric left ventricular hypertrophy.  The ejection fraction was greater than 80 percent.  The examiner provided an estimate of 7 METs.  This was based on the fact the Veteran gets tired when walking up two flights of stairs.  The diagnosis was hypertensive heart disease. 

In an addendum to the examination report, the examiner commented that the results of the echocardiogram were consistent with his clinical findings, diagnosis and estimated MET level.

The Board concludes the findings summarized are consistent with the 30 percent rating that has been assigned prior to January 26, 2011.   

As noted above, the RO assigned a 60 percent evaluation for hypertensive heart disease, effective January 26, 2011, the date of a VA examination.  At that time, the Veteran reported dizziness, fatigue and dyspnea on exertion.  It was indicated the Veteran did not have congestive heart failure.  The examiner reported the METs level was 3-5.  An echocardiogram showed the left ventricular ejection fraction was 70 percent.  The examiner stated that METs was affected by various factors, including deconditioning, musculoskeletal conditions and personal effort.  He commented that the Veteran's left ventricular ejection fraction provided a more accurate representation of the Veteran's cardiac function. 

The Board acknowledges that the January 2011 VA examination furnished a range for METs, and that a workload of 3 METs would support a 100 percent evaluation if it resulted in dyspnea, fatigue, angina, dizziness or syncope.  The Board points out that the examiner concluded left ventricular ejection fraction better represented the Veteran's heart function.  The ejection fraction of 70 percent is not consistent with a 100 percent evaluation for hypertensive heart disease.

Moreover, on April 2014 VA examination, an April 30, 2012, echocardiogram was reviewed which showed an ejection fraction of 60-65 percent.  An interview-based METs test showed dyspnea, and a workload of greater than 3-5 METs (>3-5 METs).  There was no indication of congestive heart failure.  These results do not support a higher 100 percent rating because the finding is of greater than 3 METs, rather than 3 METs or less, there was no congestive heart failure, and left ventricular fraction was greater than 30 percent.

Although the Veteran asserts that higher ratings should be assigned for hypertensive heart disease, his statements clearly have less probative value than the objective findings on examination.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an initial evaluation in excess of 30 percent prior to January 26, 2011, or an initial evaluation in excess of 60 percent from that date for hypertensive heart disease with left ventricular hypertrophy.

Degenerative joint disease of the knees

When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Nonetheless, a higher rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  The pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Veteran's knee disabilities have been rated as 10 percent disabling under DC 5260.  A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  When flexion is limited to 30 degrees, a 20 percent evaluation may be assigned.  When flexion is limited to 45 degrees, a 10 percent ratings assignable.  38 C.F.R. § 4.71a, DC 5260.

A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  When extension is limited to 30 degrees, a 40 percent evaluation is assignable.  When limited to 20 degrees, a 30 percent rating may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 10 degrees, a 10 percent evaluation may be assigned.  38 C.F.R. § 4.71a, DC 5261.

Normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

A knee disability can be rated for both limitation of leg flexion under DC 5260 and limitation of leg extension under DC 5261. See VAOPGCPREC 9-2004 (Sept. 17, 2004).  In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee. See VAOPGCPREC 23-97 (July 1, 1997). 

It is not disputed that the Veteran has limitation of motion of each knee.  The Board concedes that the range of motion has decreased.  On the VA examinations in September 2005 and March 2006, range of motion of each knee was from 0 to 130 degrees.  There was pain at 125 degrees on the right and at 130 degrees on the left during the March 2006 examination.  When examined in January 2011, range of motion was from 0 to 90 in the right knee and from 0 to 70 in the left knee.  Motion was limited by pain bilaterally. 

Review of the VA treatment records reflect that in April 2007, the Veteran reported locking in the left knee, intermittently.  He was using a knee brace.  In July 2007 correspondence, the Veteran stated that his right knee tended to give way.  In March 2011, the Veteran stated that his left knee was constantly painful.  His left knee would lock.  Examination of the knee showed tenderness medially.  There was no effusion.  The ligaments were stable.  There was crepitation on flexion and extension.  X-ray showed advanced osteoarthritis of the knee.  A September 2012 record noted pain of the left knee but no instability.

On April 2014 VA examination, a November 30, 2012, MRI was reviewed which showed, in pertinent part, tear of the posterior horn of the medial meniscus, and complex tear of the anterior horn and body of the lateral meniscus, of the left knee.  There was also an acute on chronic strain of the left anterior cruciate ligament.  There was moderate joint effusion of the left knee.  The Veteran was using crutches since his left knee given way in March 2014.  Range of motion testing of the right knee was 0-85, with pain at 85 degrees, and of the left knee was from 5-65, with pain at those endpoints.  The right knee range of motion was limited by pain and personal effort, and the left knee range of motion was limited by pain and minimal swelling.  On repetitive testing, the right knee was further limited to 80 degrees flexion, but the left knee showed no further limitation.  However, there was functional loss in that on repetitive testing, both knees had less movement than normal, pain on movement, and interfered with sitting, standing, or weight-bearing, and the left knee showed swelling and instability of station.  The was pain on palpation of the left knee.  Stability testing was normal on the right side, but showed mild instability on the left side, or 1+ on Lachman testing, Posterior drawer testing, and medial-lateral instability testing.  There was a meniscal tear on the left side.  The Veteran used a cane or walker occasionally, and a brace or crutches regularly, due to the left knee.  

With regard to the right knee disability, the Board finds that an increased rating under DC 5260 is not warranted as there is no evidence of actual or functional limitation of flexion to 30 degrees (flexion was to 80 degrees, even with consideration of pain.)  A separate rating is not warranted under DC 5261 for actual or functional limitation of extension as there is no evidence extension is limited to 5 degrees (extension has been consistently shown to be to 0 degrees).  Because the Veteran is already in receipt of a 10 percent rating under a code predicated upon limitation of motion (5260), a rating under DC 5003 or 5010 is not warranted.  The Board further finds that separate ratings for the right knee disability under DC 5257 or 5258 are not warranted at any time during the appeal period, as the clinical evidence has not shown right knee instability or subluxation, or dislocation of right knee cartilage.  

With regard to the left knee, the Board finds that a rating in excess of the currently assigned 10 percent rating for limitation of motion is not warranted.  Given range of motion findings of 5 degrees extension to 65 degrees flexion, a separate compensable rating under DC 5260 is not warranted as there is no evidence of actual or functional limitation of flexion to 60 degrees, but a separate noncompensable rating is warranted under DC 5261 for actual or functional limitation of extension.  As a compensable rating is not assigned for limitation of motion, but there is x-ray evidence of arthritis and objective evidence of painful motion, a 10 percent rating is warranted under DC 5003, 5010.  Absent compensable rating for limitation of flexion or extension, as increased rating is not warranted.  

A separate rating under DC 5258 is warranted since November 30, 2012, the date that an MRI showed a tear of the medial and lateral meniscus, the meniscus being fibrous cartilage within the joint sometimes referred to as semilunar cartilage.  In that regard, the Veteran has reported ongoing locking and severe pain of the knee joint, and moderate effusion was found on MRI.  The Board finds the Veteran's reports of ongoing locking and pain to be credible in this instance because they comport with the severity of his knee disability as shown on MRI and as shown on 2014 VA examination.  On the examination, the Veteran had swelling of the knee on repetitive testing.  Moreover the VA treatment records show ongoing left knee pain and reports of locking.  Accordingly, the Board finds that a 20 percent rating is warranted as the Veteran meets the criteria under DC 5258.  

The Board also finds that a separate 10 percent rating under DC 5257 for slight instability of the left knee is warranted since November 30, 2012, when the MRI showed an acute on chronic strain of the anterior cruciate ligament.  Moreover, the 2014 VA examination confirmed that the Veteran is experiencing slight/mild instability of the left knee ligaments.  In finding that the Veteran experienced that instability since November 30, 2012, the Board is giving the benefit of the doubt in favor of the Veteran, as the VA treatment records are silent in this respect.  Prior to November 30, 2012, the VA treatment records affirmatively show no instability of the left knee, thus a separate rating is not warranted prior to the MRI findings.  

The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  The Board finds that the effect of pain and weakness on the basis of limitation of motion has been considered because although VA examinations and treatment records have shown that the Veteran experiences pain on motion and flare-ups on activity, there is no evidence to suggest that the functional loss is the equivalent to extension limited to 10 degrees or less or flexion limited to 45 degrees or less in either knee.  Evidence of pain is an important factor for consideration.  However, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell, 25 Vet. App. at 32.  Although there is evidence of further functional loss as a result of the Veteran's pain, such functional loss has not resulted in decreased range of motion as to warrant a higher or separate rating.  On 2014 VA examination, the examiner found functional loss that interfered with sitting and standing, however, further limitation of motion was not found despite the noted functional loss.  The Board finds that that examination, as well as the 2006 and 2011 VA examinations, did consider whether the Veteran suffered from additional functional loss of the right and left knee, and that the functional loss suffered was noted as shown.  There is no indication when reviewing these examinations that the 2011 examiner neglected to test for functional loss.  However, on all examinations, range of motion was not limited to a degree anywhere near that which would be shown for a higher rating under DC 5260 or 5261.  Thus, the Board has considered the Veteran's complaints of pain, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion.  The higher and separate ratings for the left knee disability account for functional loss, but such was not shown to the degree necessary as to warrant a higher rating for a right knee disability.

TDIU

On his January 2006 claim for a TDIU, the Veteran stated that he could not work due to his hypertensive heart disease and his disabilities of the knees, back, hips, thighs, and ankles.  He had last worked full-time in July 2005.  He had worked from March 2000 to July 2005 as an air technical advisor.  He had applied to three jobs in January 2006 for a management position.  He stated that with the amount of health issues that he had he could not continue his career in the military.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Total disability will be considered to exist when there is present any impairment of  mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.  

The Veteran is currently in receipt of service connection for hypertensive heart disease with left ventricular hypertrophy, rated as 30 percent disabling until January 26, 2011, and as 60 percent disabling thereafter; hyperactive bladder, rated as 40 percent disabling; a right hip disability, rated as 10 percent disabling until January 6, 2010, then as 100 percent disabling, and then as 30 percent disabling since March 1, 2011; a cervical spine disability, rated as 20 percent disabling; a lumbar spine disability, rated as 10 percent disabling until January 26, 2011, and as 20 percent disabling thereafter; a right knee disability, rated as 10 percent disabling; a left knee disability, rated as 10 percent disabling until November 30, 2012, and as 20 percent disabling thereafter, and separately rated as 10 percent disabling since November 30, 2012, for instability; a right ankle sprain, rated as 10 percent disabling; hypertension rated as 10 percent disabling; and furunculous of the neck and back rated as noncompensable.  His total combined disability rating meets the scheduler requirements for the assignment of a TDIU throughout the appeal period. 

The Veteran contends that his service-connected disabilities prevent employability. He contends that his heart disease causes constant dizzy spells, fatigue, and headaches, and that he suffers from constant join pain that requires the use of narcotics which interferes with job duties.  His spouse stated in 2013 that the Veteran was in so much pain due to his musculoskeletal disabilities that he could not sleep and had great difficulty in completing the simplest of tasks.  

When reviewing the medical evidence, on October 2005 VA examination, the Veteran was noted to use a cane due to a limp on the right side because of hip, thigh, and knee pain.  X-rays showed severe bilateral degenerative joint disease in both knees, though range of motion of the knees showed full extension and flexion to 130.  There was no knee instability.  His cervical spine disability caused him pain when he turned his head to the right and showed limited motion in that direction.  His urinary condition made it so that he voided every 30-40 minutes during the day.  His right ankle disability caused him pain, with indication of crepitus.  His right hip was very painful with severe degenerative arthritis.  His lumbar spine disability was painful, with range of motion from 5-80, and no indication of neurological signs. 

On March 2006 VA examination, it was concluded that the functional impairment of the Veteran's urinary disability was excessive urination, in that he urinated every 15-45 minutes during the day.  His skin condition caused constant itching, made worse when in the sun.  His right ankle pain caused stiffness and pain when standing, walking, or climbing stairs.  His hypertensive heart disease caused him to experience fatigue and dizziness a few times per week and limited his ability to complete yard work.  His right thigh condition impacted his ability to walk and climb stairs. 

In August 2006, the Board received a statement from the Veteran's pastor stating that the Veteran walked with a severe limp and was in severe pain.  However, it was noted on the stationary that the Veteran was a transportation director for the church.

On January 2011 VA examination, physical examination resulted in findings of minimal functional limitations due to the Veteran's osteoarthritis of the bilateral knees, right hip disability status post arthroplasty, hypertensive heart disease, and hyperactive bladder.  No functional impairment was found with respect to his right ankle disability or furunsclosis scarring.  However, the Veteran was also noted to experience fatigue, dizziness, and dyspnea on exertion related to his heart disease and moderate cervical spine symptoms that caused pain, stiffness, weakness, and  lack of endurance of the neck.  His neck hurt whether he was walking or sitting still. He used a cane for balance when walking.  He could carry up to 10 pounds but no more.  His lumbar spine caused pain after walking 100 yards.  It was noted that he had had a right hip replacement in 2010, however, he still had pain and stiffness in his hip, aggravated by stairs.  Range of motion testing of the joints did not show significant limitation.  He walked with a slight limp. 

In May 2013, the Veteran's 2011 examination and records were reviewed.  In an addendum to the January 2011 VA examination, it was found that the Veteran experienced no functional impairment with respect to his degenerative joint disease of the right ankle and furunsclosis scarring, and only minimal functional impairment with respect to all of his other service-connected disabilities.  The examiner stated that he might be expected to engage in light sedentary activities and employment.

On April 2014 VA examination, the Veteran reported that he needed assistance with bathing and dressing due to his joint disabilities.  His toilet was handicap accessible.  He was able to help minimally with the housework such as washing dishes and putting away clean plates and glasses.  He would occasionally accompany his wife to the grocery store and was able to carry two to three pounds maximum in each hand due to neck and back pain.  On good days, he was able to go out in his yard and do some weeding and maintain his flower garden.  He was unable to mow the lawn.  He could work at his computer but preferred the phone so that he could use it when lying in bed.  He had interrupted sleep due to neck and back pain.  He occasionally took a one to two hour nap during the day.  He had an antalgic gait due to his left knee disability.  He was using crutches because he had fallen recently and his left knee had given way.  He used a cane at home and occasionally a walker when he left the house.  He was unable to toe walk due to his left knee disability.  He stated that his heart disability resulted in slight dyspnea with minimal activity, but that might be related to sleep apnea.  His hypertension resulted in headache and dizziness, though he thought those symptoms might be attributed to his neck pain.  He was currently asymptomatic with regard to elevated blood  pressure.  He denied any current treatment for his skin condition.  He had dark spots due to the condition.  He was currently taking Flomax for his hyperactive bladder, and had been diagnosed with benign prostate hypertrophy.  He used five sanitary pads per day and one large pad in bed at night.  He kept a urinal beside him instead of walking to and from the restroom.  He stated that his left ankle was asymptomatic.  He stated that his back pain was precipitated or aggravated by prolonged sitting, standing, or walking.  He used a back brace regularly and took pain medication for muscle spasms.  There were no emergency room consults in the previous 12 months or indication of pain injections.  With regard to his right hip disability, he reported a marked improvement since hip replacement but still felt like his hip was out of joint and it caused pain in his groin area with movement.  With regard to his left knee, he was discussing left knee surgery to relieve his knee pain and problems.  He was not contemplating surgery with regard to his right knee arthritis.  With regard to his cervical spine, he stated that he had had a neck injection in September 2012 and used a soft neck brace for 9 hours a day.  He would use a hard neck brace when the pain was more severe.  He used a CPAP machine for his sleep apnea.

After completing physical examination of the Veteran's service-connected disabilities, and when taking into account the Veteran's subjective reports of pain and functional limitations, the examiner concluded that the Veteran's hyperactive bladder, cervical spine disability, right knee disability, right hip disability, and lumbar spine disability resulted in mild functional limitation.  The Veteran was capable of sedentary to light to moderate duty activities, such as gardening or lifting three pounds in weight, and could walk short distances.  His other service-connected disabilities resulted in no functional limitation with regard to employment.  His left knee disability had a moderate functional impairment, in that he was limited to sedentary duty activities based on that condition alone.  The examiner felt that the Veteran was capable of sedentary activities and that he would be able to advance from sedentary to light duty activities once he had left knee surgery.

In this case, even when taking into consideration the Veteran's statements and the other lay statements regarding the Veteran's limitations due to his many service-connected disabilities, the Board finds that the weight of the credible and competent evidence is against his claim for a TDIU.  In that regard, the Board finds it to be highly probative and persuasive that on 2011 and 2014 VA examination, the severity of the Veteran's disabilities was taken into consideration, and, following careful examination of each disability, it was nonetheless consistently determined that his service-connected disabilities did not preclude sedentary employment and in fact, aside from his left knee disability, had a minimal functional impact.  The consistency of those opinions demonstrates that for the previous five years, the Veteran's service-connected disabilities have not been considered to prevent employment by medical professionals.  In that regard, the evidence demonstrates that in 2006, the Veteran was employed as a transportation director for a church.  Although it is unclear whether that was a paid position, it is in line with the findings by the VA examiners, namely that the Veteran was not precluded from sedentary employment.  Although the Veteran has stated that his age makes it so that no one would hire him, age is not a factor to take into consideration in this analysis.  The record demonstrates that he has a professional skill set and that he has worked during the appeal period.  Accordingly, even when taking into consideration that the Veteran's disabilities cause such functional impairments as frequent urination, painful motion, lifting and walking restrictions, and trouble sitting or standing for longer periods of time, the competent and probative clinical evidence weighs heavily against his claim, and the claim therefore must be denied.  In so finding, the Board finds the clinical medical opinions to be of higher probative value than the Veteran's statements and the other lay statements, as the clinical medical opinions took into account the reported symptoms and restrictions of the Veteran's service-connected disabilities, such as limitation in how much he could carry and how far he could walk but ultimately found that they did not preclude employment.  Accordingly, the claim for a TDIU must be denied.

III.  Other Considerations 

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's cardiovascular disease (mainly fatigue) and bilateral knee disabilities (mainly pain and limitation of motion) are contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial evaluation in excess of 30 percent for hypertensive heart disease with left ventricular hypertrophy, prior to January 26, 2011, is denied.

An initial evaluation in excess of 60 percent for hypertensive heart disease with left ventricular hypertrophy, from January 26, 2011, is denied.

A rating in excess of 10 percent for a left knee disability based on limitation of motion  is denied.

Since November 30, 2012, a separate 20 percent rating for a left knee disability is granted, subject to the laws and regulations governing the award of monetary benefits.

Since November 30, 2012, a separate 10 percent rating for left knee instability is granted, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 10 percent for a right knee disability is denied.

A TDIU is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


